Citation Nr: 1818126	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  12-13 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for bilateral hip disabilities.  


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1998 to June 2003. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction was subsequently transferred to the Pittsburgh, Pennsylvania RO.

The Board notes that the Veteran did not request a hearing.

The Board previously remanded this claim for additional development in November 2014.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  A back disability is not attributable to or related to service.  

2.  Bilateral hip disabilities are not attributable to or related to service.  


CONCLUSIONS OF LAW

1.  A back disability was not incurred or aggravated in active service.  38 U.S.C. §§ 1101, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).

2.  Bilateral hip disabilities were not incurred or aggravated in active service.  38 U.S.C. §§ 1101, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran contends that her back disability and bilateral hip disabilities are related to her active duty service.

A September 1999 service treatment record (STR) revealed that the Veteran experienced back pain and a locking sensation.  She was prescribed Motrin and instructed on stretching.  Also, in October 2002 the Veteran reported left hip pain and back pain after she was involved in a motor vehicle accident.  On examination, she had minimal tenderness and there was no bruising.  She was prescribed Motrin.

Post-service, in January 2005, the Veteran complained of hip and back pain, and reported that her left hip locked on active duty three years earlier.  Also, she reported pain in her left hip and lower back.  The physician noted that the Veteran's back was straight and that her hips were level.  A February 2005 imaging study revealed normal hips.  There was no sign of joint effusion or avascular necrosis.  

In February 2006, the Veteran was involved in a motor vehicle accident in which she reported pain on the left side of her body.  

A February 2008 private treatment note indicates that the Veteran had an x-ray and was diagnosed with beginning degenerative lumbar syndrome and bilateral coxa vulga with pain.  She was prescribed hip-focused physiotherapy.   

A May 2009 private treatment note indicated that the Veteran complained of recurrent left hip pain and clicking, as well as low back pain since she was involved in a motor vehicle accident in 2006.  Imaging revealed mild arthritic changes to the bilateral hips and mild hypertrophic changes of the facet joints from L3-L5

A June 2009 private medical record indicated that the Veteran had a five year history of hip dysfunction and lower back pain.  She reported initially injured herself lifting a heavy package.  Her back pain had been intermittent since then.  

A November 2011 chiropractic report indicated that the Veteran had hip and lower back discomfort for a while.  Work aggravated her discomfort, which caused decreased range of motion of her left hip.  The physician performed stretches that increased left hip range of motion.

An October 2012 post-term pregnancy note indicated that the Veteran was not experiencing back pain.

A March 2017 private treatment note revealed that the Veteran was not experiencing back pain.  

An April 2017 private chiropractic note diagnosed the Veteran with acute lumbar syndrome with associated reduced hip mobility, as well as lumbar and thoracic subluxation complexes, without sciatic symptoms.  The Veteran reported onset 15 years prior when she often lifted heavy objects.  

A June 2017 private postpartum treatment note indicated that the Veteran had continuous aching low back pain and left hip pain.  An August 2017 follow-up appointment indicated that the Veteran was not experiencing back pain.  

An April 2010 VA examination and August 2010 VA addendum opinion yielded diagnoses of chronic lumbosacral strain and bilateral chronic hip strain.  However, the rationale provided by the examiner for the negative nexus opinions to service consisted of only a recitation of facts, without an explanation of why these facts warranted the conclusion reached.  Additionally, the examiner did not appear to take into account the Veteran's report of back and hip pain both during and since service.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).  Therefore, in November 2014, the Board found that the examination and addendum opinions were inadequate and remanded for new examinations.  

In April 2017, the Veteran underwent a VA disability benefits questionnaire (DBQ) for hip and thigh conditions.  Her claims file was reviewed.  She was diagnosed with a chronic right hip strain and a chronic left hip strain.  The Veteran was involved in a motor vehicle accident in October 2002 and sustained a left hip contusion.  Private medical records from 2006 noted treatment for left hip pain after the Veteran was involved in her second a motor vehicle accident, three years after she separated from service.  X-ray evidence showed bilateral hip osteoarthritis.  There was no report of right hip pain.  She was diagnosed in 2009 with a chronic right hip strain and treated in 2009 and 2011 for left hip bursitis.  On examination, the Veteran showed no functional impairment.  Her range of motion was normal for both hips.  She reported moderate, dull pain in the left hip with radiation to the left leg, which limited her to walking up to one kilometer or climbing no more than two flights of stairs at a time.  Treatment included pain medication, physical therapy, and chiropractic therapy.  The examiner opined that the Veteran's left and right hip conditions were less likely than not caused by service or are otherwise related to service.  An October 2002 STR showed that the Veteran sought treatment for her left hip after a motor vehicle accident.  She was diagnosed with a left hip contusion.  All other STRs during the Veteran's active service are silent on treatment of the claimed left hip condition.  Also, her STRs did not show any complaint, diagnosis, or treatment for a right hip condition.  Due to the absence of supporting evidence for a persistent left and right hip condition in service, the VA examiner was unable to link the Veteran's current left and right hip osteoarthritis to any in-service event or injury.  

Also, in April 2017, the Veteran underwent a VA DBQ for back conditions.  Her claims file was reviewed.  She was diagnosed with lumbar degenerative disk disease.  The Veteran was treated for low back pain in 1999 and reported chronic lower back pain since.  Private medical records from 2006 noted treatment for back pain after the Veteran was involved in her second a motor vehicle accident, three years after she separated from service.  X-ray evidence showed L5-S1 degenerative disk disease.  She was treated with chiropractic therapy for chronic lower back pain in 2009 and 2011.  She reported constant low grade lower back pain that worsened with running, bending, standing for more than 5 minutes, or sitting for more than 10 minutes.   Treatment included pain medication, physical therapy, and chiropractic therapy.  On examination, testing was normal and there was no pain noted during the examination.  The Veteran stated she had flare-ups when she bent down, ran, or stood more than 20 minutes.  Treatment included pain medication, physical therapy, and chiropractic therapy.  The examiner opined that the Veteran's back condition was less likely than not caused by service or is otherwise related to service.  A September 1999 STR noted the diagnosis and treatment of low back pain.  All other STRs during the Veteran's active service were silent on treatment of the claimed back condition.  Private medical records from 2006 noted treatment for a back condition after the Veteran was involved in a motor vehicle accident, three years after she separated from service.  X-ray evidence showed the beginning of L5-S1 degenerative disk disease.  She was later treated in 2009 and 2011 for a back condition.  In 2009, she was diagnosed with L5-S1 degenerative disk disease.  In January 2011, she was diagnosed with L3-5 degenerative disk disease.  A March 2011 magnetic image (MRI) revealed L5-S1 degenerative disk disease without canal stenosis.  Due to the absence of supporting evidence for a persistent back condition in service, the VA examiner was unable to link the Veteran's current back condition to any in-service event or injury.  

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the April 2017 VA examiner was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

The Board has considered the Veteran's own opinion that her current lumbar degenerative disk disease and chronic bilateral hip strain are related to her active service.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature" Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Veteran is competent in this case to report her symptoms, but nothing in the record demonstrated that she has received any special training or acquired any medical expertise in evaluating and determining causal connections for the claimed condition.  Therefore, a medical expert opinion would be more probative regarding the causation question in this case and has been obtained as set forth above.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Thus, the Veteran's opinion is outweighed by the findings to the contrary by the VA examiner, a medical professional who considered the pertinent evidence of record and found against such a relationship.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

Additionally the Board has considered whether service connection is warranted on a presumptive basis as a chronic disease.  38 C.F.R. §§ 3.303, 3.307, 3.309.  In 2009 imaging revealed mild arthritic changes to the hips and hypertrophic changes of the facet joints of the lumbar spine.  However, arthritis of the hips and spine was not "noted" during service or within one year of separation.  See Walker, 708 F.3d 1331.  The Veteran's service treatment records do document two instances of back pain in 1999 and 2002 and one instance of left hip pain in 2002.  The Board notes further that the Veteran has in post-service records provided a history of intermittent left hip and back pain since service.  However, the 2017 VA examiner, with consideration of the Veteran's report of ongoing intermittent back and hip symptomatology, found that the service and post-service medical evidence was inconsistent with ongoing manifestations of pathology.  As such the Board finds the Veteran's arthritis of the spine and/or hips did not manifest within the one year period after service and service connection is not warranted on a presumptive basis. In addition, in weighing the evidence of record the Board finds the competent and credible evidence of record is against finding continuity of symptomatology.  As a result, service connection based on continuity of symptomology is not warranted.

The most probative evidence establishes that a back disability and bilateral hip disabilities are not related to service.  Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.










							(Continued on the next page)

ORDER

Service connection for a back disability is denied.

Service connection for bilateral hip disabilities is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


